United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 96-2798
                                  ___________

Alice Frisby; Laquestia Frisby,            *
                                           *
              Appellees,                   *
                                           *
       v.                                  *
                                           *
Jim Crow, Individually and in his          *
official capacity as the Sheriff of Ashley * Appeal from the United States
County, Arkansas; Greg Sanson,             * District Court for the
Individually and in his Official Capacity * Western District of Arkansas.
as a Deputy Sheriff of Ashley County,      *
Arkansas, and; Randy Padgett,              * [UNPUBLISHED]
Individually and in his Official Capacity *
as a Deputy Sheriff of Ashley County,      *
Arkansas,                                  *
                                           *
              Appellants.                  *
                                     ___________

                         Submitted: July 21, 1997
                             Filed: July 29, 1997
                                  ___________

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.
      Defendants appeal the district court's1 denial of qualified immunity in plaintiffs'
42 U.S.C. § 1983 action. We affirm.

       Alice Frisby and her daughter, Laquestia Frisby, filed this action against Jim
Crow, the Sheriff of Ashley County, Arkansas, and Deputy Sheriffs Greg Sanson and
Randy Padgett, in their official and individual capacities. During a search of the
Frisbys' residences, defendants Sanson and Padgett seized a small amount of marijuana
and drug paraphernalia from Laquestia's residence, prescription drugs belonging to
another family member from Alice's residence, and cash from both residences. Both
women were arrested and held for five hours; Alice was charged with intent to deliver
and unlawful possession of a narcotic drug, but the charges were later dropped. The
Frisbys have not challenged the constitutionality of the searches or their arrests. The
Frisbys alleged, however, that defendants tampered with the money they seized by
contaminating it with drug residue in an effort to confiscate their property and assure
their conviction on drug charges. The money has not been returned. The Frisbys
claimed that defendants' conduct violated the Fifth and Fourteenth Amendments by
depriving them of their liberty, privacy, and property interests without due process.

      Defendants moved for summary judgment, arguing they had not violated the
Frisbys' constitutional rights, because the money was seized after the officers
discovered drugs pursuant to valid search warrants, and the Frisbys had not been
injured by the evidence tampering, as the charges against them were dropped.
Defendants also argued that they were entitled to qualified immunity. The district court
denied summary judgment.

       In an appeal from the denial of a motion for summary judgment based on
qualified immunity, we have jurisdiction to review, de novo, the abstract issues of law


    1
     The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                          -2-
relating to the existence of qualified immunity. See Sisneros v. Nix, 95 F.3d 749, 753
(8th Cir. 1996) (denial of qualified immunity reviewed de novo); Eagle v. Morgan, 88
F.3d 620, 624 (8th Cir. 1996) (whether facts constitute constitutional violation is
abstract issue of law over which this court has jurisdiction). Looking at the conduct
that the district court deemed adequately supported for purposes of summary judgment,
see Allison v. Department of Corrections, 94 F.3d 494, 496 (8th Cir. 1996), we must
determine whether plaintiffs asserted a violation of a federal right, whether that right
was clearly established, and whether a reasonable official in defendants' position would
have known that his conduct violated that right, see Heidemann v. Rother, 84 F.3d
1021, 1028 (8th Cir. 1996).

        If, as the Frisbys alleged, the evidence tampering resulted in the deprivation of
the Frisbys' property, the officers' conduct could amount to a violation of the Frisbys'
clearly established due process rights. Cf. Mahers v. Halford, 76 F.3d 951, 954 (8th
Cir. 1996) (inmates entitled to due process for deprivation of money received from
outside sources). Defendants did not show otherwise. Although it appears that
adequate state post-deprivation remedies would satisfy due process, see Parratt v.
Taylor, 451 U.S. 527, 541-44 (1981) (post-deprivation remedies adequate when loss
is result of random, unauthorized act by state employee); Hudson v. Palmer, 468 U.S.
517, 533 (1984) (Parratt applies to intentional deprivations), defendants have not
demonstrated the existence of such a remedy. Thus, the denial of summary judgment
based on qualified immunity was appropriate.
       We may not address in this interlocutory appeal appellants' arguments that Crow
was not liable in his individual or official capacity, or that the Frisbys' pendent state tort
claims should fail. See Veneklase v. City of Fargo, 78 F.3d 1264, 1270 (8th Cir.)
(denial of summary judgment on claim against city for failure to train not appealable on
officers' appeal of denial of qualified immunity), cert. denied, 117 S. Ct. 178 (1996);
Smith v. Arkansas Dep't of Correction, 103 F.3d 637, 649-50 (8th Cir. 1996) (in appeal
from denial of qualified immunity, no jurisdiction to address issues not immediately


                                             -3-
appealable unless inextricably intertwined with qualified immunity determination).

      A true copy.

            Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -4-